DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.
 
Status of Claims
Claims 1, 3-9 and 11-20 of US Application No. 16/533,257 are currently pending and have been examined.  Applicant amended claims 1, 3, 9, 11, and 17 and cancelled claims 2 and 10.  

Response to Arguments
The response to arguments presented by Examiner in the Advisory Action, dated 21 December 2021, are incorporated in their entirety into this action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both a maneuver control system and an OEM cloud in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: onboard mobile device 407b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites “transmit . . . the generated maneuver data to the vehicle by way of the at least one mobile device”. However, the specification states at ¶ [0052], states that “[in] an embodiment, the maneuver control system 401 may be configured to transmit the generated maneuver data to onboard mobile device 407b.” The specification at ¶ [0059] also states “the method 800 may further include transmitting of the generated maneuver data to a vehicle.” Original claim 2 recited “wherein the one or more processors are further configured to transmit the generated maneuver data to the vehicle.” In other 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transmit, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device”. This limitation is ambiguous. In this context, “by way of” could mean ‘using’. When interpreted in this manner, the claim limitation as a whole is interpreted to be transmitting maneuver data to the vehicle, where the transmitting is actually performed by the mobile device. Alternatively, “by way of” could mean ‘through’.  When interpreted in this manner, the claim limitation as a whole is interpreted to be transmitting maneuver data to the vehicle, where the transmission is routed through the mobile device. Therefore, the claim is indefinite.
The specification describes two potential implementations of the maneuver control system. In one embodiment, the maneuver control system resides in the cloud. In the other embodiment, the maneuver control system resides on a mobile device of a vehicle. See ¶ [0029]. In the first implementation, the maneuver control system (i.e., the claimed memory and processor) is part of the cloud and not part of the 
For this examination, the limitation “transmit, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device” is interpreted such that the processor is transmitting the maneuver data to the mobile device residing on the vehicle. This interpretation is consistent with claim 2 as originally filed, consistent with the specification, and obviates the above rejection under § 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 9 and 17, the claims recite the limitations of determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device; and generate the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining localized direction share data from the collected data and generating maneuver share data and map data therefrom.  The Examiner notes that CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determining localized direction share data from the collected data and generating maneuver share data and map data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the generation of the maneuver data are using a machine learning model or that the determination and generation are executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 9 and 17 recite the additional limitation obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device; transmitting, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device.  The obtaining steps recited in claims 1, 9 and 17 are recited at a high level of generality (i.e., as a general means of gathering direction share data from at least one mobile device), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Transmitting maneuver data amount to mere outputting of data, which is also a form of insignificant extra-solution activity. Claim 1 further recites the limitations of at least a memory configured to store computer-executable instructions; and one or more processors and at least one machine learning model.  Claim 9 recites the additional limitations of at least one machine learning model.  Claim 17 recites the additional limitations of a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining steps, determining steps and the generating steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, transmitting maneuver data over a network using the mobile device is a generic computing function performed by a generic computer. Additionally, transmitting data over a network using the mobile device is well-understood, routine and conventional activity previously known to the industry.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9 and 11-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0243367) in view of Sato et al. (US 2020/0357283).

(see at least ¶[0013] and [0042] and claim 9], the system comprising: at least a memory configured to store computer-executable instructions (see at least ¶[0013] and [0024]-[0028]); and one or more processors configured to execute the instructions to (see at least ¶[0013] and [0024]-[0028]): obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]); and determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]).  While Huang et al. teach that the processor may control one or more operations of the vehicle based at least in part of the map (which is created based on the received shared data) (see at least ¶[0042]), Huang et al. do not explicitly teach generate the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model; transmit, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device. However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. which generates the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized 1) the established function of generating the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model and would have predictably applied it to improve the system of Huang et al. and 2) the established function of transmitting the maneuver data to the vehicle and would have applied it to improve the system of Huang et al. 

With respect to claim 3, Huang et al. do not explicitly teach wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and (see at least ¶[0051]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the transmitted maneuver data comprising audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts and would have predictably applied it to improve the system of Huang et al.

With respect to claim 4, Huang et al. teach wherein to determine the localized direction share data, the one or more processors are further configured to execute lane-level map matching on the direction share data (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]).  

With respect to claim 5, Huang et al. do not explicitly teach wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to localization direction share data of a bench test vehicle.  However, such matter is taught by Sato et al. (see at least ¶[0064]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to the localization direction share data of a bench test vehicle with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary 25Attorney Docket No.: P9187US00Patent localized direction share data may correspond to the localization direction share data of a bench test vehicle and would have predictably applied it to improve the system of Huang et al.


With respect to claim 6, Huang et al. teaches wherein the map data comprises one or more of lane-level speed profile data or lane-level maneuver pattern data (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]).  

With respect to claim 7, Huang et al. teaches wherein the direction share data further comprises one or more of turn-signal data for lane-level direction and maneuver insight, sudden acceleration data, horn data, GPS data, or current speed data (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]).  

With respect to claim 8, Huang et al. do not explicitly teach wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data. However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the maneuver data comprising one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data and would have predictably applied it to improve the system of Huang et al. 

	With respect to claims 9 and 11-20 please see the rejection above with respect to claims 1 and 3-8 which are commensurate in scope to claims 9 and 11-20, with claims 1 and 3-9 being drawn to a system for generating maneuver data for a vehicle, claims 9 and 11-16 being drawn to a corresponding method and claims 17-20 being drawn to a corresponding computer programmable product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666